DETAILED ACTION
The amendment filed on 03/01/2021has been entered and fully considered. Claim 8 is canceled. Claims 1-7 and 9-20 are pending. Claims 17-20 have been withdrawn from consideration. Claims 1-7 and 9-16 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takats et al. (US 2005/0230635) (Takats).
Regarding claim 1, Takats discloses an apparatus comprising:
a first device (13) arranged and adapted to emit a stream of electrically charged droplets towards a target in use (Fig. 1, par [0039]);
a transfer capillary (24) arranged and adapted to transfer ions generated from said target towards ion inlet of an ion analyser or mass spectrometer (Fig. 1, par [0040][0048]); and
a heating device arranged and adapted to heat said transfer capillary such that the ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer (par [0040]).
Takats discloses that “Good results have been obtained using a typical heated capillary atmospheric interface. Good results also have been obtained using an atmospheric interface that samples via an extended flexible ion transfer line made either of metal or an insulator.” (Fig. 1, par [0040]). As shown in Fig. 1, the capillary is the ion transfer line 24, which also serves as an interface of the inlet of mass transfer capillary such that the ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer (par [0040]).
Regarding claim 2, Takats discloses that wherein said first device comprises a Desorption Electrospray Ionisation ("DESI") device (par [0039]).
Regarding claim 3, Takats discloses that wherein said heating device comprises a heater (claim 47).
Regarding claim 6, Takats discloses that wherein said heating device is located adjacent to said ion inlet of said ion analyser or mass spectrometer (claim 47).
Regarding claim 7, Takats discloses that wherein said inlet forms the entrance to a first vacuum stage of said ion analyser or mass spectrometer (Fig. 1, par [0040]).
Regarding claim 14, Takats discloses that wherein said apparatus comprises a fourth heater that is arranged and adapted to heat the target, such that the target is heated (par [0040], claim 46).
Regarding claim 15, Takats discloses that wherein the fourth heater is located beneath the target (Fig. 1, par [0040]).
Regarding claim 16, Takats discloses that wherein the target comprises a swab, and wherein the fourth heater is arranged and adapted to heat the swab (par [0043]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats et al. (US 2005/0230635) (Takats).
Regarding claim 4, a wire heater has been widely used as heater in the art.
Regarding claim 5, Takats discloses that wherein said heating device is arranged and adapted to heat said capillary of said first device, said stream of electrically charged droplets emitted from said first device, said target or said transfer capillary (par [0040]). It would have been obvious to one of ordinary skill in the art to optimize the temperature by routine experimentation.
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takats et al. (US 2005/0230635) (Takats) in view of Shin et al. (Analytical Chemistry 2007)(Shin). 
Regarding claim 9, Takats discloses that wherein said first device comprises a sheath gas tube (15) (Fig. 1, par [0039]).
Takats does not specifically disclose that wherein said apparatus comprises a second heater that is arranged and adapted to heat the sheath gas tube, such that solvent and/or a sheath gas is heated.
However, Shin teaches that a second heater that is arranged and adapted to heat the sheath gas tube, such that solvent and/or a sheath gas is heated (abstract). at time before the filing it would have been obvious to one of ordinary skill in the art to have a second heater that is arranged and adapted to heat the sheath gas tube, such that solvent and/or a sheath gas is heated.
Regarding claim 10, since the solvent and/or sheath gas will contact the target, a person skilled in the art would have locate the second heater at an end of the sheath gas tube nearest the target, such that the solvent and/or sheath gas is heated before being directed at the target.
Regarding claim 11, Takats discloses that wherein said first device comprises a solvent capillary (13) (Fig. 1, par [0039]).
As has been discussed in regard to claim 9 above, Shin fairly suggests the apparatus comprises a third heater that is arranged and adapted to heat the solvent capillary, such that a solvent is heated.
Regarding claim 12, since the solvent gas will contact the target, a person skilled in the art would have locate the third heater adjacent the solvent capillary near an end located away from the target.
Regarding claim 13, it would have been a design of choice that the third heater is located adjacent the solvent capillary such that the solvent is heated before it is surrounded by the sheath gas tube.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues that “Takats does not disclose a heating device arranged and adapted to heat a transfer capillary such that the ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer. As such, Takats fails to disclose “a heating device arranged and adapted to heat said transfer capillary such that the ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer,” as recited in amended independent claim 1. As described in paragraph [0040], Takats discloses that the interface can be a heated capillary atmospheric interface. In other words, the interface 23 of the mass spectrometer can be heated. In contrast to this, the present invention requires heating the transfer capillary, which corresponds to the ion transfer line 24 in Takats.” (remark, page 7, par 5-7).
Examiner respectfully disagrees. Takats discloses that “Good results have been obtained using a typical heated capillary atmospheric interface. Good results also have been obtained using an atmospheric interface that samples via an extended flexible ion transfer line made either of metal or an insulator.” (Fig. 1, par [0040]). As shown in Fig. 1, the capillary is the ion transfer line 24, which also serves as an interface of the inlet of mass spectrometer. Therefore, Takats discloses a heating device arranged and adapted to heat said transfer capillary such that the ions are heated before being passed onward to the ion inlet of the ion analyser or mass spectrometer (par [0040]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797